                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN


 In re DAVID J. ALPERT, and                           Chapter 11
         PAMELA VON HADEN-ALPERT
                                                      Case No. 19-21057
                      Debtors.


             NOTICE OF APPEAL OF ORLANDO RESIDENCE LTD.


      Orlando Residence, Ltd. (“ORL”) a creditor, by and through its undersigned
attorneys, hereby appeals, under 28 U.S.C. 158(a), from the December 13, 2019 oral
ruling [Docket No. 174] and December 16, 2019 Court Minutes and Order [Docket No.
178] regarding the objection of the Debtors to claim number 7 of ORL.

      The names of the parties to the order appealed from and the names, addresses and
telephone numbers of their respective attorneys are as follows:

  A) Orlando Residence Ltd.                    Represented by:

                                               Mallery & Zimmerman, S.C.
                                               731 North Jackson Street, Suite 900
                                               Milwaukee, Wisconsin 53202
                                               Tel: 414-271-2424
                                               Fax: 414-271-8678
                                               arobinson@mzmilw.com
                                               Attention: Andrew Robinson

                                               and

                                               Leader, Bulso & Nolan, PLC
                                               414 Union Street, Ssuite 1740
                                               Nashville, Tennessee 37219
                                               Tel: 615-780-4110
                                               Fax: 615-780-4118
                                               gbulso@leaderbulso.com
                                               Attention: Gino Bulso
   B) David J. Alpert and
      Pamela Von Haden-Alpert                Represented by:

                                             Steinhilber Swanson LLP
                                             107 Church Avenue
                                             Oshkosh, Wisconsin 54901
                                             Tel: 920-235-6690
                                             Fax: 920-426-5530
                                             pswanson@steinhilberswanson.com
                                             Attention: Paul Swanson


Respectfully submitted this 20th day of December 2019


                                             MALLERY & ZIMMERMAN, S.C.
                                             Attorneys for Orlando Residence Ltd.

MALLERY & ZIMMERMAN, S.C.
Suite 900                                    By:    /s/ Andrew Robinson
731 North Jackson Street                            Andrew Robinson
Milwaukee, Wisconsin 53202-4697
telephone: 414-271-2424
facsimile: 414-271-8678
e-mail: arobinson@mzmilw.com
